DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.  Claims 1 and 10 are independent claims.  Claims 1 and 8-9 have been amended.
	This Office Action is FINAL.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 10 use “means” plus function language, the claim limitations with “means” language in bold and function with linking phrase are italicized:

10.  An analyzer configured to locate an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft, the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment, the analyzer comprising electronic circuitry configured to implement: 
means for retrieving an error report relating to transmission errors observed on each of said communication media; 
means for performing a first count of the transmission errors, per type of error and per communication chain, a communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and one or 
means for computing a first median of the first counts for communication chains comprising the same pair of wired pieces of equipment; and 
when, for such a communication chain, the first count exceeds a first threshold equal to said median plus a predefined margin, means for generating an alarm indicating detection of an intermittent fault in association with the communication chain that led said threshold to be exceeded. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification in Fig. 2, paragraphs 0027-0030, and Fig. 3, paragraphs 0031-0034 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (International Publication No. WO 2010/051224 A1, cited in IDS), hereinafter Kim.
Regarding claim 1, Kim teaches:
a method for locating an intermittent fault (Kim, Fig. 3, paragraphs 0003-0004, 0019) 
in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft (Kim, paragraphs 0003-0005, 0060 teaches use in different places and times, low voltages. Communication structure describe in Fig. 1, paragraphs 0024-0025), 
the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment (Kim, Fig. 1, electrical interconnect backbone 102 connecting transmitters 104, 106, … to receiver 118, port 132, external device 134 that is PC, display as taught in paragraph 0026), 
the method being implemented by an analyzer comprising electronic circuitry (Kim, Abstract, paragraphs 0020, 0038 teaches receiver receives signals that are analyzed. Fig. 7b shows controller of receiver paragraph 0043-0046) configured to perform the following steps: 
retrieving an error report relating to transmission errors observed on each of said communication media (Kim, Fig. 8 paragraph 0048-0052 various error rates reported for different wires 810, 811. Fig. 3, table 312 is a type of “error report” with transmission errors for communication media segments); 
performing a first count of the transmission errors, per type of error and per communication chain (Kim, paragraph 0048-0052, counts of errors by type of error, also see paragraph 0044), 
the communication chain being an assembly formed by a first piece of equipment that initiated the transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and one or more wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment (Kim, Fig. 1, paragraphs 0023-0028 and Fig. 3, paragraphs 0033-0035); 
computing a first median of the first counts for communication chains comprising the same pair of wired pieces of equipment (Kim, paragraphs 0043-0047, particularly paragraph 0047, teaches it is inherent to compute median in determination of actual/normal operating status and those of actual intermittent fault status; this method includes calculation of various statistics including median); 
when, for one such communication chain, the first count exceeds a first threshold equal to the first median plus a predefined margin (Kim, Fig. 7b, paragraph 0045, 0047, test run includes margin fault boundary), 
generating an alarm indicating detection of an intermittent fault in association with the communication chain that led said first threshold to be exceeded (Kim, paragraph 0045, 0052).

Regarding claim 10, Kim teaches:
an analyzer (Kim, Abstract, paragraphs 0020, 0038 teaches receiver receives signals that are analyzed. Fig. 7b shows controller of receiver paragraph 0043-0046) 
configured to locate an intermittent fault (Kim, Fig. 3, paragraphs 0003-0004, 0019) 
in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft (Kim, paragraphs 0003-0005, 0060 teaches use in different places and times, low voltages. Communication structure describe in Fig. 1, paragraphs 0024-0025), 
the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment (Kim, Fig. 1, electrical interconnect backbone 102 connecting transmitters 104, 106, … to receiver 118, port 132, external device 134 that is PC, display as taught in paragraph 0026), 
the analyzer comprising electronic circuitry (Kim, Fig. 8, paragraph 0052 teaches circuitry of receiver that includes analyzer) configured to implement: 
means for retrieving an error report relating to transmission errors observed on each of said communication media (Kim, Fig. 8 paragraph 0048-0052 various error rates reported for different wires 810, 811. Fig. 3, table 312 is a type of “error report” with transmission errors for communication media segments); 
means for performing a first count of the transmission errors, per type of error and per communication chain (Kim, paragraph 0048-0052, counts of errors by type of error, also see paragraph 0044), 
a communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and one or more wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment (Kim, Fig. 1, paragraphs 0023-0028 and Fig. 3, paragraphs 0033-0035); 
means for computing a first median of the first counts for communication chains comprising the same pair of wired pieces of equipment (Kim, paragraphs 0043-0047 determination of actual/normal operating status and those of actual intermittent fault status includes calculation of various statistics including median); and 
when, for such a communication chain, the first count exceeds a first threshold equal to said median plus a predefined margin (Kim, Fig. 7b, paragraph 0045, 0047, test run includes margin fault boundary), 
means for generating an alarm indicating detection of an intermittent fault in association with the communication chain that led said threshold to be exceeded (Kim, paragraph 0045, 0052). 

Regarding dependent claim 2, Kim teaches wherein the alarm indicating detection of an intermittent fault is generated when, furthermore, there is a concordance in results for services using the communication chain in question (Kim, paragraph 0045 identity of transmitter, communication segment and number of packets received determines alarm (i.e. results for services using the communication chain)). 

Regarding dependent claim 3, Kim teaches comprising, before the first count is performed, the following step: 
performing filtering by error grouping, by virtue of their respective fault codes, using a dictionary of fault codes (Kim, Fig. 3, paragraphs 0033-0035 .  

Regarding dependent claim 4, Kim teaches comprising, before the first count is performed, the following step: 
performing filtering comprising isolating a portion of the retrieved error report corresponding to errors (Kim, Fig. 3, paragraphs 0033-0035 setup of table and grouping of faults by segment. Fig. 7b, paragraphs 0043-0045, 0058-0059 teaches filtering.) relating to at least one of 
one or more selected communication chains (Kim, Fig. 3, error report broken up by S=backbone segment or Br=branch segment), 
errors contained in a parameterized duration (Kim, paragraphs 0021, 0031,  0039, 0046), and 
services using the communication structure (Kim, Abstract, paragraphs 0024, throughout Kim teaches communication structure is used for multiple purposes. Fig. 9. paragraphs 0054-0056 describes communication transmitter.).  

Regarding dependent claim 5, Kim teaches wherein the cabling is a plurality of CAN buses forming said communication media (Kim, Fig. 1, paragraph 0023, teaches electrical interconnect backbone. Paragraph 0024 teaches transmitters “may operate and transmit packets or messages at any voltage level appropriate for the electrical interconnect backbone 102.” that is a type of message based CAN bus and paragraph 0004 teaches use in aircraft). 

Regarding dependent claim 6, Kim teaches furthermore comprising the following steps: 
comparing, for each communication chain, the performed first count with performed second counts in reference error reports stored in a database providing a statistical reference of the errors usually observed during at least one of phases of manufacture and phases of service of aircraft (Kim, Fig. 7b, paragraphs 0043-0045 and 0048-0052); and 
when the first count exceeds a second threshold equal to the median of the second counts plus said predefined margin (Kim, Fig. 7b, paragraph 0045, 0047, test run includes margin fault boundary), 
generating the alarm indicating detection of an intermittent fault in association with the communication chain that led said second threshold to be exceeded (Kim, Fig. 7b, 0041-0052, especially paragraph 0045, 0052).  

Regarding dependent claim 7, Kim teaches:
a method for repairing an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft (Kim, paragraphs 0003-0005 teaches detection of intermittent faults and problems with leaving them unrepaired, so detection and repair is required), 
the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment (Kim, Fig. 1, electrical interconnect backbone 102 connecting transmitters 104, 106, … to receiver 118, port 132, external device 134 that is PC, display as taught in paragraph 0026),
the method comprising the method for locating the intermittent fault according to claim 1 (Kim, Fig. 3, paragraphs 0003-0004, 0019, see mappings in claim 1 above), and furthermore the following steps: 
performing a drawing analysis, based on technical drawings used to design the aircraft, to determine a location of the communication chain suspected of having an intermittent fault (Kim, paragraphs 0003-0008, teaches determining the location using reflection. Paragraphs 0045, 0052 teaches forming graphical images during alarm on external devices including drawing maps); and 
performing a physical analysis and targeted repair of said communication chain (Kim, paragraphs 0003-0008). 

Regarding dependent claim 8, Kim teaches a computer-implemented method that includes the steps of the method according to claim 1 (Kim, paragraph 0053 teaches microprocessor that includes code (i.e. computer-implemented method). Receivers include analyzers that contain processors executing instructions to analyze signal).  

Regarding dependent claim 9, Kim teaches a non-transitory computer readable storage medium, storing a computer program containing instructions that lead to an execution, by a processor, of the method according to claim 1, when said instructions are read and executed by the processor (Kim, Fig. 4, paragraphs 0053, 0034, 0036, 0038 teaches microprocessor and memory that includes code. Receivers include analyzers that contain processors and memory executing instructions to analyze signal).  

	
Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered, but they are not persuasive.
With regards to the 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2) rejections of independent claim 1, in the Applicant’s Remarks section in the Reply to Non-Final Office Action on pages 7-8,  Applicant recites their specification from page 9, line 29 to page 10, line 11.  Applicant further argues that “since Kim does not consider cabling offering redundancy, there is no possibility of taking into account several communication chains comprising the same pair of cabled equipment.”  In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “cabling offering redundancy …several communication chains comprising the same pair of cabled equipment”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 does not positively recite multiple redundant communication chains between two pieces of equipment, claim 1 one or more wires”.   In the Office Action, the Examiner under Broadest Reasonable Interpretation (BRI) interprets this portion of claim 1 as one communication chain without any other communication chains between the 2 pieces of equipment.
	For at least the reasoning provided above, independent Claim 1 remains rejected.
	With regards to independent Claim 10 and dependent Claims 2-9, the Remarks section of the Office Action does not discuss any further reasons as to why Kim does not teach the limitations of these claims; therefore, Claims 2-10 remain rejected using at least the reasoning provided above in this Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider this reference below and references cited in Form PTO-892 fully when responding to this action.
Deneuve et al. (International PCT Publn. WO 2020183113 A1) teaches detecting a symptomatic error of a defective acquisition channel when a difference (D) between the measured values of the two channels (A,B) reaches a detection threshold. The acquisition system is waited to evolve for a certain period (T) of keeping the error under control. The location of the defective channel is determined among the two channels when the deviation of the values measured between the channels reaches a localization threshold. 

In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-F 9:00-7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114    


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114